Case: 13-15582      Date Filed: 09/09/2015      Page: 1 of 4


                                                                    [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 13-15582
                              ________________________

                        D.C. Docket No. 1:12-cv-00272-WS-N



JULIE HOWELL,

                                                                       Plaintiff-Appellant,

versus


CORRECTIONAL MEDICAL SERVICES, a.k.a. Corizon, Inc.,


                                                                      Defendant-Appellee.

                              ________________________

                     Appeal from the United States District Court
                        for the Southern District of Alabama
                            ________________________

                                   (September 9, 2015)

Before JORDAN and JULIE CARNES, Circuit Judges, and ROBREÑO, * District
Judge.

         *
        Honorable Eduardo C. Robreño, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
               Case: 13-15582     Date Filed: 09/09/2015    Page: 2 of 4




PER CURIAM:

      Plaintiff Julie Howell appeals the district court’s grant of judgment as a

matter of law in favor of Defendant Correctional Medical Services on her race

discrimination and retaliation claims under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. Because we write for the

parties, we assume familiarity with the underlying facts of the case. Essentially,

Plaintiff claims that Defendant discriminated against her by subjecting her to a

racially-hostile work environment, and then retaliated against her when she

complained about it. After reviewing the parties’ briefs and the record, and with

the benefit of oral argument, we affirm in part and reverse in part.

      As to Plaintiff’s race discrimination claim, we affirm the judgment in favor

of Defendant for the reasons stated in the district court’s order. Based on the

evidence presented at trial, the district court held that Plaintiff had failed to show

she was subjected to severe or pervasive racial harassment, as required to support a

hostile work environment claim. We agree with this holding.

      With respect to the retaliation claim, however, we reverse. To prevail on

this claim, Plaintiff had to show that she engaged in “statutorily protected” activity

and that, as a result, her employer retaliated against her by imposing an “adverse

employment action.” Alvarez v. Royal Atl. Dev., Inc., 610 F.3d 1253, 1268 (11th

Cir. 2010). Plaintiff argues that her complaints about workplace harassment

                                           2
               Case: 13-15582     Date Filed: 09/09/2015    Page: 3 of 4


constituted protected activity under Title VII’s opposition clause, which prohibits

retaliation against an employee because she “has opposed . . . an unlawful

employment practice.” 42 U.S.C. § 2000e-3(a).

      Plaintiff did not have to prove that the underlying conduct about which she

complained actually violated Title VII or § 1981 in order to prove that she engaged

in statutorily protected activity. Little v. United Tech., Carrier Transicold Div.,

103 F.3d 956, 959-60 (11th Cir. 1997). But she did have to show that she not only

believed, in good faith, that the conduct did violate the law, but also that this belief

was objectively reasonable in light of the facts and the law. Id.; see also Butler v.

Ala. Dep’t of Transp., 536 F.3d 1209, 1213 (11th Cir. 2008) (citation omitted).

      The district court held that Plaintiff could not meet this requirement, because

her belief that she was subjected to a hostile work environment was objectively

unreasonable in light of the substantive law and the evidence presented. Although

it is a close call, we do not agree. Even though Plaintiff failed to support her

hostile work environment claim with evidence of severe or pervasive harassment,

the various workplace incidents, particularly the racially-tinged comments taken in

tandem with the medicine cart incident, were sufficient to render objectively

reasonable Plaintiff’s good faith belief that she was opposing an unlawful

employment practice. Cf. Butler, 536 F.3d at 1213-14 (holding that the plaintiff’s

complaint about a co-worker’s “one-time use of vile language away from work”


                                           3
                 Case: 13-15582        Date Filed: 09/09/2015       Page: 4 of 4


could not support a retaliation claim under the opposition clause); Clover v. Total

Sys. Serv., Inc., 176 F.3d 1346, 1351 (11th Cir. 1999) (“We do not mean to hold

that the conduct opposed must actually be . . . harassment, but it must be close

enough to support an objectively reasonable belief that it is. The conduct [the

plaintiff] described misses the mark by a country mile.”).

       Accordingly, we reverse the district court’s ruling and remand the case for

trial on the retaliation claim. 1

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




1
  With only a two-sentence argument, Plaintiff asserts in her opening brief that the district court
dismissed her state-law claim “solely on the basis that her federal claims lacked objective
reasonableness.” Accordingly, Plaintiff argues that our reversal of the court’s decision will
“preserve the viability of her state claim.”
In its response brief, Defendant notes that Plaintiff’s assertion is inaccurate in that the court
dismissed Plaintiff’s state-law claim for negligent supervision and hiring on two independent
grounds: (1) that Plaintiff had failed to prove that she was subjected to a hostile work
environment and (2) that an Alabama state-law claim for negligent supervision and hiring cannot
be premised on an alleged violation of Title VII or § 1981. As to the latter ground, Defendant
reiterated the district court’s holding that such a claim requires proof that the underlying conduct
constitutes a common-law Alabama tort, and proof of a federal cause of action under Title VII
does not meet this requirement. Defendant also supplied case law authority for this proposition.
Plaintiff declined to respond to Defendant’s argument that the district court based its dismissal of
the state-law claim on a ground whose viability continued regardless of our disposition of the
ruling on the federal claims. In fact, Plaintiff formally waived the filing of a reply brief. We
have reviewed the district court’s order and Defendant has accurately summarized the basis for
the court’s ruling. Further, before us, Plaintiff does not dispute the correctness of the district
court’s dismissal of the state-law claim based on the above ground. Accordingly, we do not
disturb the district court’s dismissal of this claim.
                                                 4